       Case 2:15-cv-02245-WBS-AC Document 107 Filed 06/11/21 Page 1 of 2


1
2
3
4
5
6
7
8
9
10                            UNITED STATES DISTRICT COURT
11                     FOR THE EASTERN DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA ex rel. BRIAN   )   Case No. 2:15-cv-02245-WBS-AC
     MARKUS, individually,                    )
13                                            )
                Plaintiff,                    )
14                                            )   [PROPOSED] ORDER GRANTING
          vs.                                     STIPULATION TO CONTINUE NON-
                                              )
15   AEROJET ROCKETDYNE HOLDINGS, INC., a     )   PARTY DISCOVERY CUT-OFF & NON-
     corporation and AEROJET ROCKETDYNE,      )   PARTY DISCOVERY MOTION
16   INC., a corporation,                     )   HEARING DEADLINE
                                              )
17              Defendants.                   )
                                              )
18
19
20
21
22
23
24
25
26
27
28

        [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE NON-PARTY
                            DISCOVERY DEADLINE
       Case 2:15-cv-02245-WBS-AC Document 107 Filed 06/11/21 Page 2 of 2


1           Upon consideration of the Parties’ Joint Stipulation to Continue Non-Party Discovery Cut-off
2    & Discovery Motion Hearing Deadline, and good cause appearing, IT IS HEREBY ORDERED
3    THAT the Non-Party Discovery Cut-Off & Non-Party Discovery Motion Hearing Deadline is
4    continued from July 19, 2021 to July 26, 2021.
5
6           IT IS SO ORDERED.
7
8
9     Dated: June 10, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      1
         [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE NON-PARTY
                             DISCOVERY DEADLINE
